DETAILED ACTION
Response to Arguments
Applicant's arguments filed 06 JAN 22 have been fully considered but they are not completely persuasive.
Any rejections not maintained herein have been overcome by amendment.
In response to the traversal of the non-statutory double patenting rejection of claims 1-18 on the basis of the difference in scope of the claims, particularly, instant “claims 1 and 17 include the limitation of a cover portion/grip cover element receiving the forward and rear edges of the firearm frame which is not present in claims 1 and 25 of prior U.S. Patent No. 9,921,027,” the examiner must respectfully disagree, at least in part.
While it is true that neither claims 1 or 25 of US 9,921,027 require the newly-amended limitations, such are covered by the patent in view of the following reasoning.
Particular recitation of “a forward edge” and “a rearward edge” in instant claims 1 and 17 lacks clear support in the disclosure.  The sole iteration of “edge” in the disclosure can be found at instant ¶ [0066], in reference to Fig. 14, disclosing, “the activation switch pocket is located in the middle of the front edges of the left and right plates 54, 56,” (emphasis added).  The patent discloses identically at col. 9, lines 43-45 (e.g., 9:43-45), which is the sole instance of such, except for claim 17, relevantly describing first and second perimeter edges, of both the first grip frame element and the interior channel, being convex and concave, respectively.
Specifically, patent claim 17 recites in part, “a cover portion of the grip [assembly] defining an interior channel adapted to closely receive the frame grip and the frame portion of the frame element,” 12:1-3, which immediately precedes, “the first grip frame element having opposed first and second perimeter edges, the first perimeter edge being convex, and the second 200, e.g., Fig. 6, are disclosed as 212, 214, 4:26-27 (because 212 is a front strap, i.e. faces forward, and because 214 is a back strap, i.e. faces rearward), and because the curved interior channel is defined by interior surface 38, e.g., Fig. 16B, the metes and bounds of “an interior recess having an open upper end configured to closely receive and encompass the first portion of a firearm frame including the forward and rear edges,” as recited in claim 1, and “a recess configured to receive the frame grip including the forward and rear edges,” as recited in claim 17, are covered by the patent.  At least Figs. 15B, 16B, 18B, and 19B clearly show these claimed features.  Thus, the non-statutory double patenting rejection cannot be withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,921,027.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasoning provided above in view of that asserted in a previous office action.  In sum, the instant claims amount to mere rewording of the patented claims and all limitations are covered by the patent.  Evidence to the contrary is welcome.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
21-Jan-22